Title: To Thomas Jefferson from André Limozin, 3 February 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 3 Feb. 1787. Has had no letter from TJ since his own of 31 Jan.; encloses a letter from “Mr. Oster of Richmond by my ship Le Bailly de Suffren Captn. Cleret,” which left Portmouth, Va., 4 Jan. 1787 with cargo of 315 hogsheads of tobacco “for Mr. Robert Morris’s account. She had a fine Passage‥‥ an exceeding good fine fast sailing Ship.” Has received a letter from Barclay at Alicant asking his ideas “relating to what would be the most profitable to the American trade in France Knowing perfectly well that I have a great experience in business.” Will forward his ideas to Barclay under cover to TJ as soon as his health improves.
